Exhibit 10.2



CONFIDENTIAL

 

EXECUTIVE SEVERANCE AGREEMENT



 

This Executive Severance Agreement (“Agreement”) is made effective as of
February 7, 2020 (“Effective Date”), by and between Care.com, Inc. (the
“Company”) and Michael Goss (“Executive”). This Agreement shall terminate
automatically in the event of the termination of the Merger Agreement (as
defined below) prior to the consummation of the transactions contemplated
thereunder.

 

WHEREAS, on December 20, 2019, the Company, IAC/InterActiveCorp ("Parent") and
Buzz Merger Sub Inc. entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”).

 

WHEREAS, the Company and Executive desire to set forth herein the terms and
conditions of Executive’s compensation in the event of a termination of
Executive’s employment under certain circumstances.

 

NOW, THEREFORE, the parties agree as follows:

 

1.            Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

 

(a)            “Affiliate” means with respect to any person or entity, any other
person or entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such person or entity. For purposes of this definition, “control”, when used
with respect to any person or entity, means the power to direct the management
and policies of such person or entity, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

(b)            “Base Salary” means Executive’s base salary at the rate in effect
on the date of Executive’s Qualifying Termination (disregarding any decrease in
such base salary that constitutes a Good Reason event).

 

(c)            “Board” shall mean the Board of Directors of the Company.

 

(d)            “Cause” shall mean any of the following: (i) Executive’s
commission of an act of fraud, embezzlement or theft against the Company or any
of its Affiliates; (ii) Executive’s conviction of, or plea of no contest to, a
felony or crime involving moral turpitude; (iii) Executive’s willful
non-performance of material duties reasonably assigned to Executive and which
are consistent with Executive’s position and title as an employee of the
Company, which to the extent such failure can be fully cured, remains uncured
for 30 days following Executive’s receipt of written notice thereof;
(iv) Executive’s material breach of any material agreement with the Company or
any of its Affiliates, including , without limitation, any agreement containing
non-competition, employee or customer non-solicitation, non-disparagement or
intellectual property assignment covenants or obligations or restrictions on the
use or disclosure of confidential or proprietary information or trade secrets,
which to the extent such breach can be fully cured, remains uncured for 30 days
following Executive’s receipt of written notice thereof; (v) Executive’s gross
negligence, willful misconduct or any other act of willful disregard for the
Company’s or any of its Affiliates’ best interests; or (vi) Executive’s unlawful
use (including being under the influence) or possession of illegal drugs on the
Company’s (or any of its Affiliates') premises.

 

   

 

 

(e)            “Change of Control” shall mean the consummation of the
transactions contemplated by the Merger Agreement.

 

(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations and other interpretive guidance thereunder.

 

(g)            “Good Reason” shall mean the occurrence of any of the following
events or conditions without Executive’s written consent: (i) a material
diminution in Executive’s base salary or target annual bonus level; (ii) a
change in the geographic location of Executive’s principal place of employment
to any location that increases the distance between Executive’s primary
residence and principal place of employment by more than 30 miles; (iii) the
Company’s or any of its Affiliates’ material breach of any material agreement
with Executive or (iv) the failure of the Company to obtain an agreement from
any successor to all or substantially all of the business or assets of the
Company to assume this Agreement as contemplated in Section 7(a) of this
Agreement (if such assumption does not occur by operation of law); provided that
Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions within 60 days of the occurrence of such
event and such event or condition must remain uncured for 30 days following the
Company’s receipt of such written notice. Any voluntary termination for “Good
Reason” following such 30 day cure period must occur no later than the date that
is 60 days following the expiration of the Company’s cure period.

 

(h)            “Qualifying Termination” means (i) a termination by Executive of
Executive’s employment with the Company for Good Reason or (ii) a termination by
the Company of Executive’s employment with the Company without Cause, in either
case, that occurs during the period beginning on the date of the Change of
Control and ending on (and including) the day prior to the first anniversary of
the Change of Control.

 

(i)            “Separation from Service” means a “separation from service” with
the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto.

 

2.            Change of Control and Severance Benefits.

 

(a)            Severance Upon Qualifying Termination. If Executive has a
Qualifying Termination, then subject to (x) the requirements of this Section 2,
(y) the Executive’s continued compliance with Section 4 of this Agreement, and
(z) the terms of Section 7(h), Executive shall be entitled to receive the
following payments and benefits:

 

(i)            The Company shall pay to Executive (A) Executive’s fully earned
but unpaid base salary through the date of Executive’s termination of
employment, (B) any accrued but unpaid paid time off and (C) any other amounts
or benefits, if any, under the Company’s employee benefit plans, programs or
arrangements to which Executive may be entitled pursuant to the terms of such
plans, programs or arrangements or applicable law, payable in accordance with
the terms of such plans, programs or arrangements or as otherwise required by
applicable law (collectively, the “Accrued Rights”);

 

 2 

 

 

(ii)            Continued payment of the Base Salary for a period of 6 months
following the termination date in accordance with the Company’s ordinary payroll
practices;

 

(iii)            The amount of any earned (notwithstanding any requirement to
remain employed by the Company on the payment date) but unpaid annual bonus for
the year immediately prior to the year in which Executive’s Qualifying
Termination occurs, as determined by the Board (or an authorized committee) in
its good faith discretion, payable in a lump sum at the same time annual bonuses
are paid to other Company executives generally but in no event later than
December 31 of the year in which Executive’s Qualifying Termination occurs;
provided that Executive acknowledges that Executive will not receive any cash
bonus amount in respect of the 2019 performance year in accordance with the
terms of the Company’s annual cash bonus plan; and

 

(iv)            If Executive timely elects continued coverage under COBRA for
Executive and Executive’s covered dependents under the Company’s group health
plans following such Qualifying Termination, then the Company shall pay the
COBRA premiums necessary to continue Executive’s and Executive’s covered
dependents’ health insurance coverage in effect on the termination date until
the earliest of (x) 6 months following the effective date of such Qualifying
Termination, (y) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment (and
Executive agrees to promptly notify the Company of such eligibility) and (z) the
date Executive ceases to be eligible for COBRA continuation coverage for any
reason, including plan termination (such period from the Qualifying Termination
date through the earlier of (x)-(z), the “COBRA Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines that its
payment of COBRA premiums on Executive’s behalf would result in a violation of
applicable law (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act) or subject the Company to an excise tax, then in lieu of
paying COBRA premiums pursuant to this subsection (iv), the Company shall
reimburse Executive on the last day of each remaining month of the COBRA Payment
Period in the form of a fully taxable cash payment equal to the COBRA premium
paid by Executive for such month, subject to applicable tax withholdings and
deductions.

 

(b)            Other Terminations. Upon Executive’s termination of employment
for any reason other than as set forth in Section 2(a), the Company shall pay to
Executive the Accrued Rights and shall have no other or further obligations to
Executive under this Agreement.

 

(c)            Release. As an additional condition to Executive’s receipt of any
amounts set forth in Section 2(a) other than the Accrued Rights, Executive shall
execute and not revoke a general release of all claims in favor of the Company
(the “Release”) in the form substantially similar to the form attached hereto as
Exhibit A (and any statutorily prescribed revocation period applicable to such
Release shall have expired) within the 30 day period following the date of
Executive’s Qualifying Termination, or in the event that such Qualifying
Termination is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967, as amended), the date that is 60 days following the date
of Executive’s Qualifying Termination.

 

 3 

 

 

(d)            Exclusive Remedy; Other Arrangements. Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided herein, all
of Executive’s rights to salary, severance, benefits, bonuses and other amounts
(if any) accruing after the termination of Executive’s employment for any reason
shall cease upon such termination. In addition, the severance payments provided
for in Section 2(a) above are intended to be paid in lieu of any severance
payments Executive may otherwise be entitled to receive under any other plan,
program, policy, contract or agreement with the Company or any of its
Affiliates, including for the avoidance of doubt, any employment agreement or
offer letter (collectively, “Other Arrangements”). Therefore, in the event
Executive becomes entitled to receive the severance payments and benefits
provided under Section 2(a), Executive shall receive the amounts provided under
that Section of this Agreement and shall not be entitled to receive any
severance payments or severance benefits pursuant to any Other Arrangements;
provided, however, that the other terms and conditions of any Other Arrangement
that do not provide for termination pay or benefits, including any
non-competition, non-solicitation, non-disparagement, confidentiality,
assignment of inventions covenants and other similar covenants contained
therein, shall remain in effect in accordance with their terms.

 

(e)            Parachute Payments.

 

(i)            Notwithstanding anything in this Agreement or any other agreement
between Executive and the Company (or any of its subsidiaries or Affiliates) to
the contrary, in the event that the provisions of Section 280G of the Code
relating to “parachute payments” (as defined in the Code) shall be applicable to
any payment or benefit received or to be received by Executive from the Company
or its Affiliates in connection with a change in the ownership or effective
control of the Company within the meaning of Section 280G of the Code (a “Change
of Control Transaction”) (collectively, “Payments”), then any such Payments
shall be equal to the Reduced Amount; where the “Reduced Amount” is (1) the
largest portion of the Payments that will result in no portion of such Payments
being subject to the excise tax imposed by Section 4999 of the Code, or (2) the
entire amount of the Payments otherwise scheduled to be paid (without
reduction), whichever of the forgoing amounts after taking into account all
applicable federal, state and local employment taxes, income taxes and the
excise tax of Section 4999 of the Code (all computed at the highest applicable
merged rate, net of the maximum reduction in federal income taxes which could be
obtained from a deduction of all state and local taxes), results in Executive’s
receipt, on an after-tax basis, of the greatest amount of Payments. If
subsection (1) above applies and a Reduced Amount of the Payments is payable,
then any reduction of Payments required by such provision shall occur in the
following order: (i) first, a reduction of any Payments that are exempt from
Section 409A in a manner the Company reasonably determines will provide
Executive with the greatest post-reduction economic benefit and (ii) second, a
reduction of any Payments that are subject to Section 409A on a pro-rata basis
or such other manner that complies with Section 409A, as reasonably determined
by the Company.

 

(ii)            In connection with a Change of Control Transaction, the Company
shall engage a certified public accounting firm (“Accountants”) at its expense
to perform the calculations to determine if the Payments to Executive would
reasonably be subject to Section 280G of the Code, and the Company shall use
commercially reasonable efforts to (1) cause the Accountants to finalize such
calculations and (2) deliver such calculations and supporting documentation to
Executive, by no later than five (5) days before the closing of the Change of
Control Transaction. In the event it is later determined that a greater
reduction in the Payments should have been made to implement the objective and
intent of this Section, the excess amount shall be returned immediately by
Executive to the Company.

 

 4 

 

 

(f)            Withholding. All compensation and benefits to Executive hereunder
shall be reduced by all required federal, state and local withholdings and any
other required or permitted deductions.

 

3.            Condition to Severance Obligations. The Company shall be entitled
to cease all severance payments and benefits to Executive in the event of
Executive’s breach of Section 4 of this Agreement, the Release or any other
material agreement with the Company or any of its Affiliates, which, to the
extent such breach can be fully cured, remains uncured for 30 days following
Executive’s receipt of written notice thereof.

 

4.            Future Conduct.

 

(a)            Mutual Non-disparagement. Executive agrees not to make
disparaging, critical or otherwise detrimental comments to any person or entity
concerning the Company or Parent, their officers, directors or employees; the
products, services or programs provided or to be provided by the Company or
Parent; the business affairs, operation, management or the financial condition
of the Company or Parent; or the circumstances surrounding Executive’s
employment and/or separation of employment from the Company. In addition, the
Company shall cause its officers and members of the Board not to make
disparaging, critical or otherwise detrimental comments to any person or entity
not employed or retained by the Company concerning Executive, or Executive’s
role with the Company or the circumstances surrounding Executive’s employment
and/or separation of employment from the Company. Nothing in this section shall
preclude either party from making truthful statements that are reasonably
necessary to comply with applicable law, regulation or legal process, or to
defend or enforce a party’s rights under this Agreement.

 

(b)            Cooperation. To the extent requested by the Company or Parent and
at mutually agreeable times and upon reasonable notice from the Company or
Parent, Executive agrees to assist the Company in the prosecution or defense of
any threatened or pending litigation, administrative proceeding, or government
investigation in which the Company or any of its Affiliates is a party and which
concerns matters arising during the term of Executive’s employment by the
Company, including but not limited to providing requested information, reviewing
documents or other information concerning Executive’s employment with the
Company (but not any claims arising under this Agreement), participating in
telephonic and/or in-person meetings and preparing materials to assist with such
actual or threatened legal action. The Company will use commercially reasonable
efforts to arrange such cooperation so as not to unreasonably interfere with
Executive’s subsequent employment or business ventures or academic pursuits,
including to the extent practical scheduling such cooperation outside of
business hours at Executive’s request. Executive agrees to maintain the
confidentiality of any information that Executive learns in the course of
providing the foregoing cooperation. Executive further agrees to use reasonable
efforts to promptly notify the Company’s or Parent’s General Counsel by phone
and electronic mail, in the event Executive is contacted by anyone regarding any
pending or threatened litigation, administrative proceeding, or government
investigation in which the Company is involved in any manner. The Company agrees
to reimburse Executive for any reasonable out-of-pocket costs and expenses
associated with such cooperation.

 

 5 

 

 

(c)            Permitted Disclosures. The parties acknowledge and agree that
nothing in this Agreement or any other agreement Executive may have with the
Company prevents or shall be construed to prevent Executive from reporting
possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation, or from receiving
an award for information provided to any such government agencies. Furthermore,
in accordance with 18 U.S.C. § 1833, the Company hereby notifies Executive that:
(a) Executive shall not be in breach of this Agreement or any other agreement
Executive may have with the Company, and shall not be held criminally or civilly
liable under any Federal or State trade secret law (i) for the disclosure of a
trade secret that is made in confidence to a Federal, State, or local government
official or to Executive’s attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) for the disclosure of a
trade secret that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal, and (b) if Executive files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the trade secret to Executive’s attorney, and may
use the trade secret information in the court proceeding, if Executive files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

 

5.            Agreement to Arbitrate. Except as otherwise provided herein, any
controversy, claim or dispute arising out of or relating to this Agreement,
shall be settled solely and exclusively by binding arbitration administered by
JAMS in the Commonwealth of Massachusetts. The arbitration will be administered
in accordance with, and pursuant to, the then prevailing JAMS Streamlined
Arbitration Rules & Procedures, available at
https://www.jamsadr.com/rules-streamlined-arbitration/, with the following
exceptions if in conflict: (a) one arbitrator shall be chosen by JAMS; (b) each
party to the arbitration will pay its pro rata share of the expenses and fees of
the arbitrator, provided that the cost of the arbitrator and other incidental
costs of arbitration that would not otherwise be incurred in a court proceeding
shall be paid for by the Company; and (c) arbitration may proceed in the absence
of any party if written notice (pursuant to the applicable JAMS’ rules and
regulations) of the proceedings has been given to such party. Any dispute about
the interpretation, applicability, enforceability or validity of this Section 5,
or whether any issue is subject to arbitration under this Section 5, will be
determined by the arbitrator. Each party shall bear its own attorneys’ fees and
expenses. The parties agree to abide by all decisions and awards rendered in
such proceedings. Such decisions and awards rendered by the arbitrator shall be
final and conclusive. All such controversies, claims or disputes shall be
settled in this manner in lieu of any action at law or equity.

 

6.            At-Will Employment Relationship. Executive’s employment with the
Company is at-will and not for any specified period and may be terminated at any
time, with or without Cause or advance notice, by either Executive or the
Company. Any change to the at-will employment relationship must be by specific,
written agreement signed by Executive and an authorized representative of the
Company. Nothing in this Agreement is intended to or should be construed to
contradict, modify or alter this at-will relationship.

 

 6 

 

 





7.            General Provisions.

 

(a)            Successors and Assigns. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly, acquires all
or substantially all of the assets or business of the Company or to any of its
Affiliates. The Company will require any successor (whether direct or indirect,
by purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company to assume this Agreement. Executive shall not be entitled
to assign any of Executive’s rights or obligations under this Agreement. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

(b)            Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

(c)            Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and, therefore, the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement. Either party’s
failure to enforce any provision of this Agreement shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Agreement.

 

(d)            Governing Law and Venue. This Agreement will be governed by and
construed in accordance with the laws of the United States and the Commonwealth
of Massachusetts applicable to contracts made and to be performed wholly within
such Commonwealth, and without regard to the conflicts of laws principles that
would result in the application of the laws of another jurisdiction; provided,
however, that Section 5 of this Agreement shall be governed by the Federal
Arbitration Act.

 

(e)            Notices. Any notice required or permitted by this Agreement
(other than notice required to be delivered by telephone or email under
Section 4(c)) shall be in writing and shall be delivered as follows with notice
deemed given as indicated: (i) by personal delivery when delivered personally;
(ii) by overnight courier upon written verification of receipt; (iii) by
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission; (iv) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to Executive at the most
recent address for Executive set forth in the Company’s personnel files and to
the Company at its principal place of business addressed to the attention of the
Company’s General Counsel, or such other address as either party may specify in
writing.

 

 7 

 

 

(f)            Survival. Sections 2 (“Severance”), 3 (“Condition to Severance
Obligations”), 4 (“Future Conduct”), 5 (“Agreement to Arbitrate”) and 7
(“General Provisions”) of this Agreement, as well as the Release, shall survive
termination of Executive’s employment with the Company.

 

(g)            Entire Agreement. Except as set forth in Section 2(d), this
Agreement constitutes the entire agreement between the parties in respect of the
subject matter contained herein and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, with respect to the subject matter contained herein; provided, however,
that this Agreement does not supersede any pre-existing restrictive covenants.
This Agreement may be amended or modified only with the written consent of
Executive and an authorized representative of the Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

 

(h)            Code Section 409A.

 

(i)            The intent of the parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

(ii)            Notwithstanding anything in this Agreement to the contrary, any
compensation or benefits payable under this Agreement upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
shall not be paid, or, in the case of installments, shall not commence payment,
until the 60th day following Executive’s Separation from Service (the “First
Payment Date”). Any installment payments that would have been made to Executive
during the 60 day period immediately following Executive’s Separation from
Service but for the preceding sentence shall be paid to Executive on the First
Payment Date and the remaining payments shall be made as provided in this
Agreement.

 

(iii)            Notwithstanding anything in this Agreement to the contrary, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Section 409A, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A, such portion of Executive’s benefits shall not
be provided to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company or (ii) the date of Executive’s death. Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.

 

 8 

 

 



(iv)            Executive’s right to receive any installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Section 409A. Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.

 



(v)            If and to the extent that reimbursements or other in-kind
benefits under this Agreement constitute “nonqualified deferred compensation”
for purposes of Section 409A, (i) all such expenses or other reimbursements
hereunder will be made on or prior to the last day of Executive’s taxable year
following the taxable year in which such expenses were incurred by Executive,
(ii) any right to reimbursement or in-kind benefits will not be subject to
liquidation or exchange for another benefit, (iii) the amount of expenses
eligible for reimbursement, or the in-kind benefits provided, during any taxable
year of Executive will not affect the expenses eligible for reimbursement, or
the in-kind benefits to be provided, in any other taxable year of Executive, and
(iv) any reimbursement will be for expenses incurred during the period of time
specified in this Agreement and if no time period is specified, will be for
expenses incurred during Executive’s lifetime.

 

(i)            Consultation with Legal and Financial Advisors. By executing this
Agreement, Executive acknowledges that this Agreement confers significant legal
rights, and may also involve the waiver of rights under other agreements; that
the Company has encouraged Executive to consult with Executive’s personal legal
and financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Agreement.

 

(j)            Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including PDF or any electronic
signature) or other transmission method.

 

[Signature Page Follows]

 

 9 

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

  CARE.COM, INC.               By: /s/ Melanie Goins                   Name:
 Melanie Goins      Title: General Counsel               EXECUTIVE              
/s/ Michael Goss   Michael Goss

 

 10 

 

 

exhibit A

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, ____, between [______] (“Executive”), and [________] (the
“Company”) (collectively referred to herein as the “Parties”).

 

WHEREAS, Executive and the Company are parties to that certain Executive
Severance Agreement dated as of __________, ____ (the “Agreement”);

 

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release
and continued compliance with the terms of the Agreement and the Restrictive
Covenants Agreement (as defined below); and

 

WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

 

1.            General Release of Claims by Executive.

 

(a)            Executive, on behalf of himself or herself and his or her
executors, heirs, administrators, representatives and assigns (collectively, the
"Releasors"), hereby voluntarily, knowingly and willingly agrees to release and
forever discharge the Company and all of the Company’s predecessors, successors,
assigns and each of their respective parent corporations, affiliates, related,
and/or subsidiary entities, and all of their past and present members,
investors, directors, shareholders, officers, general or limited partners,
employees, attorneys, creditors, agents and representatives, and each of their
subsidiaries, affiliates, estates, predecessors, successors and assigns
(collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, actions, causes of action, obligations,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, sums of money, compensation, responsibility and
liability of every kind and character whatsoever (including attorneys’ fees and
costs), whether in law or equity, known or unknown, asserted or unasserted,
suspected or unsuspected (collectively, “Claims”), which Executive or any of the
other Releasors ever had, now has or may hereafter claim to have against the
Company Releasees by reason of any matter, cause or thing whatsoever, arising
from the beginning of time through the date Executive signs this Release, in
each case, relating in any way to Executive’s employment by or service to the
Company, IAC/InterActiveCorp or any of their respective subsidiaries, including,
without limitation, any such Claims: (A) arising under any federal, state, or
local laws, including, without limitation, Title VII of the Civil Rights Act of
1964, 42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act,
42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, 29 U.S.C. § 701 et
seq.; the Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C.
Section 1981, et seq.; the Age Discrimination in Employment Act, 29 U.S.C.
Section 621, et seq. (the “ADEA”); the Equal Pay Act, 29 U.S.C. Section 206(d);
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201 et seq.; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Massachusetts Fair Employment
Practices Act, M.G.L. c. 151B, § 1 et seq.; the Massachusetts Civil Rights Act,
M.G.L. c. 12, §§ IIH and 111; the Massachusetts Equal Rights Act, M.G.L. c. 93,
§ 102 and M.G.L. c. 214, § IC; the Massachusetts Labor and Industries Act,
M.G.L. c. 149, § 1 et seq.; the Massachusetts Privacy Act, M.G.L. c. 214, § 1B;
the Massachusetts Wage Act, M.G.L. c. 149, § 148; the Massachusetts Maternity
Leave Act, M.G.L. c. 49, § 105D; and any similar federal, state or local law
that may be legally waived, all as amended; (B) relating to wrongful discharge,
constructive discharge, breach of express or implied contract, tort, fraud,
misrepresentation, or defamation; or (C) arising under or relating to any
policy, agreement, understanding or promise, written or oral, formal or
information, between the Company or any other Company Releasees and the
Executive.

 

A-1

 

 



Notwithstanding the generality of the foregoing, Executive does not release the
following:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

 

(iii)          Claims pursuant to the terms and conditions of the federal law
known as COBRA;

 

(iv)          Claims for indemnity under the bylaws of the Company or its
affiliates, as provided for by law or under any applicable insurance policy with
respect to Executive’s liability as an employee, director or officer of the
Company pursuant to which Executive is covered as of the effective date of
Executive’s termination of employment with the Company and its subsidiaries;

 

(v)           Claims for payment under Section 2(a), as applicable, of the
Agreement;

 

(vi)          Executive’s rights to vested Company equity securities; and

 

(vii)         Any rights that cannot be released as a matter of applicable law,
but only to the extent such rights may not be released under such applicable
law.

 

Further, this Release does not prevent Executive from reporting possible
violations of federal law or regulation to any United States governmental agency
or entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation, or from receiving an award for information
provided to any such government agencies.

 

A-2

 

 

(b)            Executive acknowledges and agrees that the Company and the
Company Releasees have fully satisfied any and all obligations owed to Executive
arising out of or relating to Executive’s employment with the
Company, IAC/InterActiveCorp or any of their respective subsidiaries, and that,
other than as expressly provided in the Agreement, no further sums, payments or
benefits are owed to Executive by the Company or any of the Company Releasees in
respect of such service.

 

(c)            Executive acknowledges that this Release was presented to him or
her on the date indicated above and that Executive is entitled to have
[twenty-one (21)/forty-five (45)] days’ time in which to consider it, and that
any changes to this Release made after the date hereof, whether material or
immaterial, shall not start another [twenty-one (21)/forty-five (45)] day
consideration period. Executive further acknowledges that the Company has
advised him or her that he or she is waiving his or her rights under the ADEA,
and that Executive should consult with an attorney of his or her choice before
signing this Release, and Executive has had sufficient time to consider the
terms of this Release. Executive represents and acknowledges that if Executive
executes this Release before [twenty-one (21)/forty-five (45)] days have
elapsed, Executive does so knowingly, voluntarily, and upon the advice and with
the approval of Executive’s legal counsel (if any), and that Executive
voluntarily waives any remaining consideration period.

 

(d)            Executive understands that after executing this Release,
Executive has the right to revoke it within seven (7) business days after his or
her execution of it. Executive understands that this Release will not become
effective and enforceable unless the seven (7) business day revocation period
passes and Executive does not revoke the Release in writing. Executive
understands that this Release may not be revoked after the seven (7) business
day revocation period has passed. Executive also understands that any revocation
of this Release must be made in writing and delivered to the Company at its
principal place of business within the seven (7) business day period.

 

(e)            Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the day following the seventh (7th)
business day from the date upon which Executive signs this Release, so long as
Executive has not revoked it within the time period and in the manner specified
in clause (c) above. Executive further understands that Executive will not be
given any severance benefits under the Agreement unless this Release becomes
effective pursuant to its terms.

 

2.            Restrictive Covenants. Executive acknowledges that Executive
remains bound by the Restrictive Covenants Agreement, which is incorporated by
reference herein as if re-executed along with this Agreement. For purposes of
this Release, “Restrictive Covenants Agreement” shall mean, collectively, the
Invention and Non-Disclosure Agreement between the Company and Executive, dated
November 1, 2012 and the Non-Competition and Non-Solicitation Agreement between
the Company and Executive, dated November 1, 2012.

 

3.            No Assignment. Subject to Section 4(d) of the Agreement, Executive
represents and warrants to the Company Releasees that there has been no
assignment or other transfer of any interest in any Claim that Executive may
have against the Company Releasees. Subject to section 4(d) of the Agreement,
Executive agrees to indemnify and hold harmless the Company Releasees from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any such assignment or transfer from Executive.

 

A-3

 

 

4.            Severability. In the event any provision of this Release is found
to be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

5.            Interpretation; Construction. The headings set forth in this
Release are for convenience only and shall not be used in interpreting this
Agreement. This Release has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Release and have it reviewed by legal counsel, if desired,
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Release. Either party’s failure to enforce any
provision of this Release shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Release.

 

6.            Governing Law and Venue. This Release will be governed by and
construed in accordance with the laws of the United States and the Commonwealth
of Massachusetts applicable to contracts made and to be performed wholly within
such Commonwealth, and without regard to the conflicts of laws principles that
would result in the application of the laws of another jurisdiction. Any suit
brought hereon shall be brought pursuant to Section 5 of the Agreement;
provided, however, that nothing in Section 5 of the Agreement shall be construed
as precluding the filing of a civil action in a court of competent jurisdiction
to enforce the non-competition and non-solicitation covenants set forth in
Section 2 of this Release. In the event of any controversy, claim or dispute
arising out of or relating to Section 2 of this Release, Executive or the
Company may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction or similar relief in order to preserve
the status quo or prevent irreparable injury pending the full and final
resolution of such dispute through arbitration pursuant to Section 5 of the
Agreement.  For the avoidance of doubt, a court of competent jurisdiction shall
have the exclusive authority to resolve any controversy, claim or dispute
involving injunctive relief pursuant to Section 5 of the Agreement.

 

7.            Entire Agreement. This Release and the Agreement constitute the
entire agreement of the Parties in respect of the subject matter contained
herein and therein and supersede all prior or simultaneous representations,
discussions, negotiations and agreements, whether written or oral. This Release
may be amended or modified only with the written consent of Executive and an
authorized representative of the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

8.            Counterparts. This Release may be executed in multiple
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including PDF or any electronic
signature) or other transmission method.

 

[Signature Page Follows]

 

A-4

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

   CARE.COM, INC.          Dated:    By:          Name:                        
 Title:                      EXECUTIVE                   Dated:         Michael
Goss

 

A-5

